Citation Nr: 1146888	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-05 314	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a bilateral knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a bilateral knee disability that began during his military service.  He reported to the September 2007 VA examiner that he related his current knee disability to his military duties as tank crewman which involved getting in and out of tanks and being in a cramped position.  

The service treatment records showed that the Veteran complained of knee pains in January 1979.  The assessment was possible chondromalacia of the knees.  After evaluation, the Veteran's knees were found to be normal.  An x-ray was within normal limits.  In April 1979, the Veteran had a left patella sprain.  There were no complaints or findings relating to the knees on the April 1982 separation examination and report of medical history.  

The first post-service medical record of knee related problems is a July 2007 VA treatment record wherein the Veteran was observed to have chronic knee pain.  In September 2007, he reported that his knee discomfort increased during service.  The impression was chronic knee pain secondary to previous trauma or wear and tear.  In April 2008, the Veteran reported that he had chronic knee pain since the Army.

The Veteran underwent a VA examination in September 2007.  The examiner noted the in-service findings related to the knees.  The Veteran last worked in 2006 doing warehouse work, which he had done for 15 years.  Following examination, the diagnoses were bilateral genu valgum and physical examination consistent with chondromalacia with positive patellar compression test.  

The examiner commented that the Veteran was evaluated for recurrent knee pain condition while in the service and was diagnosed with chondromalacia in 1979.  The Veteran was not seen subsequently and the separation examination of 1982 was negative for problems referable to the knees.  Therefore, the examiner opined that based on his negative separation examination, it is less than a 50 percent probability that his bilateral knee condition is due to injuries sustained while in active military service.  The Veteran had been a warehouse worker for 15 years and it is possible repetitive lifting probably would require the use of his knees and would be responsible for his current knee condition.

The Board observes that it does not appear that the examiner considered the Veteran's reports that he has experienced knee pain since leaving service.  Instead, it appears that the examiner based the opinion primarily on the lack of knee related findings on the April 1982 separation examination.  However, the Veteran's competent reports that he experienced knee pain since service despite the lack of knee related findings should also be considered.  Accordingly, a remand for another VA examination is necessary.

Further, a July 2007 VA record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Although it is unclear for what disability the Veteran is seeking SSA disability benefits, these records must be obtained.

Additionally, all VA records dated from April 2008 to the present should be requested on remand.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records dated from April 2008 to the present.

2.  Obtain SSA disability records.  It appears that the Veteran applied for SSA benefits in 2007.

3.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a bilateral knee disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral knee disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee disability is causally or etiologically related to his symptomatology in military service (1979 findings of chondromalacia and left patella sprain) as opposed to its being more likely due to some other factor or factors.  The examiner should also consider the Veteran's competent reports that he has continued to experience knee pain since service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


